         Case 1:19-cr-00366-LGS Document 97 Filed 08/10/20 Page 1 of 6
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 7, 2020

BY ECF                                 The Government shall file a status letter by September 9, 2020,
                                       apprising the Court of the status of the additional productions.
The Honorable Lorna G. Schofield
United States District Court           Dated: August 10, 2020
Southern District of New York                 New York, New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government respectfully submits this letter to inform the Court of certain additional
material that the Government recently identified, much of which appears based on the
Government’s initial review to be duplicative of what the Government has already produced or
of minimal if any relevance to this case, but which the Government will produce in response to
prior defense requests and out of an abundance of caution. As set forth herein, the Government
has developed a plan for producing this material to the defendant as expeditiously as possible,
and, moreover, to facilitate the defense review of this material and minimize any delay or
inconvenience it may cause, the Government will endeavor to take a series of steps to help
defense counsel identify the limited universe of materials within any forthcoming productions
that are not duplicative of material previously produced and that are most likely to be relevant to
this case. 1

       I.      Background

        The defendant was indicted on May 21, 2019. Since that time, the Government has
undertaken extensive efforts to produce broad discovery, encompassing materials far beyond
what the prosecution team had in its own possession. Among other things, the Government has
endeavored to obtain and produce materials that were in the possession of the Special Counsel’s
Office (“SCO”) related to its separate prosecution of Paul J. Manafort, Jr., and materials in the
possession of the U.S. Attorney’s Office for the Central District of California (“USAO CDCA”)
related to its separate prosecution of Manafort’s son-in-law, Jeffrey Yohai (collectively, the
“Manafort Materials”). To date, the Government has produced over 11 million pages from the
Manafort Materials to the defendant in this case.


1
 The Government additionally notified defense counsel of these issues and discussed the
Government’s plan to address them during a phone call earlier today.
            Case 1:19-cr-00366-LGS Document 97 Filed 08/10/20 Page 2 of 6

                                                                                                Page 2


         The Government has undertaken to obtain and produce this material, which, as noted,
was not gathered during this investigation by this prosecution team, in large measure in response
to explicit defense requests for such material (see Dkt. 74, Exs. A, B) and not because the
Government believes that all of this material is actually required to be produced pursuant to
Federal Rule of Criminal Procedure 16. Indeed, as the Government has already informed the
defendant and the Court, Manafort is “not a likely trial witness for the Government” (Dkt. 74 at
7); 2 nor were the Manafort Materials—which, to reiterate, this prosecution team largely did not
have access to during its investigation—relied upon in bringing this case. (See generally Dkt. 74
at 5-10.)

         As the Government has previously described to some extent (see Dkt. 74 at 7-9), our
efforts to obtain, review, and produce material from SCO’s files have been greatly complicated
by a number of factors, including the fact that SCO no longer exists. Moreover, SCO stored its
material in a number of different platforms and servers, its files were exceedingly voluminous,
and certain materials were moved and copied as a result of SCO closing its office and
transitioning its cases to other offices within the Department of Justice. The Government has
nonetheless taken extensive efforts to obtain and review huge volumes of materials from various
sources, and has produced millions of pages of the Manafort Materials to the defendant.

        On April 13, 2020, the defendant moved for an order compelling the government (i) to
identify its anticipated trial exhibits, any Brady material, and trial witnesses; and (ii) to certify to
the Court that its discovery production was now complete. (Dkt. 66-68.) Following briefing and
oral argument, the Court denied the motion on July 2, 2020. (Dkt. 93.) In its brief in opposition
to the defendant’s motion, the Government stated:

                     The Government’s search for discoverable material in its
                     possession, and its production based on that search, is
                     complete. Similarly, the Government believes that it has
                     now concluded its production of material gathered from the
                     files of the SCO in response to the defense requests. But, of
                     course, as in virtually every case in this District, it is hardly
                     uncommon for the Government to learn of and gather
                     additional material as it prepares for trial, and to the extent
                     the Government comes into possession of or becomes aware
                     of other discovery, the Government will promptly produce
                     it.

(Dkt. 74 at 25.) At oral argument, the Court asked the Government to “confirm that pretrial
discovery is now complete in the case,” and the Government responded, “Yes . . . with the
proviso that . . . [the defendant] raised a searchability issue, we’ve already processed that to deal
with the searchability issue. Another is there’s a document that they asked us about that we’re
dealing with and we’re trying to get them back a workable version of that document.”
(Transcript of 7/2/20 Conference (“Tr.”) at 10.) The Government added that there could also “be


2
    Yohai is similarly unlikely to be a trial witness for the Government.
          Case 1:19-cr-00366-LGS Document 97 Filed 08/10/20 Page 3 of 6

                                                                                            Page 3


small straggling things that we find” as well as “new items that we uncover in trial preparation.”
(Id. at 10-11.)

       II.      Newly Discovered Materials

        Last week, in the process for searching for additional material requested by the
defendant, the Government discovered that it had inadvertently failed to previously identify and
produce a limited universe of additional materials from SCO’s Manafort files. Although a very
limited number of these materials may be of some relevance to this case, the vast majority of
these materials appear upon the Government’s limited initial inspection to be either duplicative
of prior productions or of minimal relevance. Nonetheless, the Government is producing these
materials immediately out of an abundance of caution and undertaking efforts to minimize delay
and disruption to the defense by (i) identifying the documents within the new production that are
most likely to be relevant; and (ii) undertaking a substantial technical effort, at the Government’s
expense, to de-duplicate the new materials against prior productions so as to help defense
counsel quickly identify any documents that are truly new. As also described below, in light of
our discovery of this new material, the Government is also undertaking a broader re-review of
the Manafort Materials to ensure that nothing else in the Manafort Materials has been
overlooked. As also detailed herein, we expect that process to be completed well in advance of
the current December 2020 trial date.

             1. SCO’s 30,000 Uncategorized Manafort Files

        As noted above, during the July 2, 2020 conference, the Government stated that it was
continuing to search for “a workable version” of a particular document that the defendant had
inquired about. The document in question is an extraction report pertaining to an iPhone
belonging to Jeffrey Yohai, which had been screened in connection with the USAO CDCA’s
investigation for potentially privileged materials (the “Yohai iPhone Report”). In the course of
searching for an operable copy of the Yohai iPhone Report, the Government checked the
transmittal letters that had accompanied SCO’s discovery productions to Manafort, which in turn
led the Government to query a document in an FBI database the SCO used to store many of the
Manafort Materials. On querying this document, the Government determined that it had been
stored among a group of approximately 30,000 files that had not previously been identified by
this prosecution team. In short, these new materials were in an essentially uncategorized location
in the database, and, as a result, the Government had not previously realized they existed.

        The Government has not yet had an opportunity to fully review these files to determine
the extent to which they are relevant to this case. On initial inspection, however, it appears that
the vast majority are documents that the Government considers unlikely to be relevant but would
nonetheless have been produced previously had the Government known of their existence,
consistent with the broad approach it has taken to the Manafort Materials obtained from SCO in
light of the broad defense requests for such material. A small subset of these materials appear to
be of some relevance to this case, but of those potentially relevant materials, many are
duplicative of material already produced. Specifically, in its review of this subset of the material
thus far, the Government has identified fewer than 100 documents that appear to be potentially
relevant and non-duplicative, including certain files that were apparently produced by The
           Case 1:19-cr-00366-LGS Document 97 Filed 08/10/20 Page 4 of 6

                                                                                             Page 4


Federal Savings Bank (“TFSB”) to the USAO CDCA and the Money Laundering and Asset
Recovery Section (“MLARS”) as part of their investigations 3 but not to the Government in this
case. 4

        In an abundance of caution, the Government is processing all of these 30,000 files for
immediate production to the defendant in database load-ready format. 5 The Government will
also specifically identify the fewer than 100 potentially relevant, non-duplicative materials
described above for the defendant. We expect to transmit this material to the defendant within
the next week. 6

             2. Additional New Material from SCO’s Discovery Productions to Manafort

         The discovery of the 30,000 uncategorized Manafort-related files described above also
led the Government to further review SCO’s discovery productions to Manafort to ensure that no
additional materials had been inadvertently overlooked. The Government had previously
understood, based on extensive communications with members of the SCO team and its own
review of the SCO’s file storage system, that, with several immaterial exceptions, the SCO
discovery productions to Manafort were drawn from the sources that the Government had
independently searched, including the FBI’s files as described above. However, after further
reviewing the SCO’s discovery transmittal letters and copies of certain of the SCO’s productions,
the Government has realized that certain discovery that had been produced to Manafort was
apparently not contained within the sources the Government had searched in this case. 7 Included
within this set of additional material is certain material that appears to be potentially relevant (in
particular, a small set of TFSB documents that, again, would already be available to the
defendant but that were not produced to the Government in this case) and a much more
substantial universe of material that appears unlikely to be relevant (such as Manafort’s recorded
jail calls, and documents associated with depositions, including of Manafort, in a 2015 civil
lawsuit). Again, as with the 30,000 documents described above, the Government will be

3
    MLARS had been conducting an investigation of Manafort prior to the formation of SCO.
4
  Certain of these files, which would have already been available to the defendant due to his control
and majority ownership of TFSB, appear responsive to the Government’s subpoenas to TFSB, and
it is not clear why they were not produced to the Government as part of this investigation.
5
  To the extent the Government is able to further determine which of the 30,000 files are
duplicative of discovery previously produced by the Government, the Government will promptly
inform the defendant.
6
  The Government began the process of production of these documents on July 30 and has spent
the intervening time conducting the broader review described herein to be able to provide an
informative report to the defense and the Court.
7
  The Government is very grateful to the former SCO personnel for their extensive assistance in
the Government’s efforts to locate and produce the Manafort Materials in this case, and while
noting these communications to put the Government’s efforts to date in context, the Government
certainly does not intend to suggest fault or blame for what may well have been the Government’s
misunderstanding or mistake.
          Case 1:19-cr-00366-LGS Document 97 Filed 08/10/20 Page 5 of 6

                                                                                            Page 5


producing virtually all of these materials to the defense consistent with the broad approach it has
taken to the Manafort Materials to date. We currently expect to transmit these materials to the
defense within the next week. 8

        The Government regrets that the materials described above were not identified and
produced at a much earlier stage of this case and, as detailed herein, is taking extensive steps
now to ensure that no additional documents from the Manafort Materials have been inadvertently
overlooked. In particular, given the discovery of this new material, we are now double-checking
all potentially overlooked material in the SCO’s productions to Manafort, along with certain
other SCO files, to ensure that other potentially discoverable material has not been missed. The
Government has engaged a third-party vendor to process all of this material and load it onto a
database management system, which we expect will enable us to reliably de-duplicate the SCO
discovery productions against the materials produced already to the defendant in this case. To
the extent we identify any non-duplicative files, we will promptly produce them. This process is
expected to ensure that we are able to confirm the completeness of our production while
permitting the defendant and his counsel to focus with precision on anything they do not already
have. Given the volume of the material to be loaded, we expect it will take at least several weeks
to load, process, and de-duplicate the material. We have already begun this process, and we will
provide regular updates to the defendant concerning our progress.

         Finally, as part of its review following these new discoveries, the Government identified
certain materials that existed at one time within the SCO’s Manafort files, but which the
Government does not currently have access to or have in its possession notwithstanding its
extensive efforts to date to collect and recreate the SCO’s Manafort files. 9 As to certain of these
materials, the Government has informed the defense that it will attempt to obtain them but is not
aware of whether they will ultimately be recoverable. 10 These materials do not appear likely to
be relevant to the issues at trial in this case, but the Government has advised the defense that it
will review them for productions under the Government’s broad approach to discovery in this
case if it is able to obtain them. As to other of these materials, the Government has informed the


8
 The volume of these materials is under 20 gigabytes, consisting of 53 recorded jail calls, one
iCloud account extraction that the Government believes contains negligible information related to
Calk, three video depositions, and several thousand pages of documents. The Government
believes they are likely largely nonduplicative of its previous productions, but will attempt to de-
duplicate these documents as described herein and inform the defense of the results of this process.
9
 With the exception of an operable copy of the Yohai iPhone Report (which the Government
began seeking after it learned, following a defense inquiry this summer, that the produced copy
was inoperable), prior to the July 29 discovery of the uncategorized BIDMAS documents, these
materials were either unknown to the Government or believed to be duplicative.
10
  These materials are (1) an operable copy of the Yohai iPhone Report, (2) an electronic device
used by Richard Gates, (3) a production of materials from the Donald Trump presidential campaign
that the Government believes will be largely duplicative of the materials it has already produced,
and (4) certain SCO discovery productions to Manafort not produced to the Government as the
result of an apparent copying error by personnel not associated with this Office.
          Case 1:19-cr-00366-LGS Document 97 Filed 08/10/20 Page 6 of 6

                                                                                              Page 6


defense that it believes there is insufficient likelihood that they will contain nonduplicative
information of any relevance to this case to warrant further efforts to try to obtain them. 11

                                               * * *

         The Government takes its disclosure obligations extremely seriously, and consistent with
its efforts to be fully compliant with both the letter and spirit of those obligations, has undertaken
extensive efforts to locate, gather, review and produce millions of pages of documents from the
SCO Manafort files. The Government sincerely regrets failing to previously identify and
produce the materials discussed above, and is working expeditiously to try to both rectify the
error and expedite any defense review of this new material. Although we do not presently
believe that any substantial volume of the newly identified material is of particular significance
to the case—and have certainly not identified anything that constitutes Brady material—the
Government acknowledges that the defendant will want to review the material himself rather
than relying on our characterization of it, and apologizes for any impact that may have on his
ability to prepare for trial. The Government currently believes that it should be able to complete
its production of any material identified above well in advance of the current December 1, 2020
trial date, and will continue to communicate with the defendant about any ways in which the
Government can ease or expedite the defense review of this new material.

       As noted, the Government will remain in close contact with the defendant directly and
proposes to update the Court in 30 days regarding the status of the processes described above,
and regarding an estimated time for their completion.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                           by: /s/ Paul M. Monteleoni
                                               Paul M. Monteleoni
                                               Douglas S. Zolkind
                                               Benet J. Kearney
                                               Assistant United States Attorneys
                                               (212) 637-2219/2418/2260

cc: Counsel of Record (via ECF)


11
  These materials are records from several electronic devices and accounts provided by Manafort
to SCO following his trial conviction and in connection with his cooperation agreement (which
the Government understands from speaking with reviewing FBI personnel formerly associated
with SCO are duplicative of the records already produced to Calk). Moreover, the Government
has informed the defense that if they have a different view of the relevance of these materials, the
Government is willing to discuss whether reasonable additional steps can be taken to try to locate
and produce this material.
